IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Andrew Touchstone, c/o Teri               :
Touchstone,                               :
                       Petitioners        :
                                          :
               v.                         :      No. 1336 C.D. 2018
                                          :
Workers' Compensation Appeal              :
Board (Touchstone and Associates,         :
P.C.),                                    :
                       Respondent         :

                                       ORDER

               NOW, September 23, 2019, upon consideration of Petitioner’s

application for reconsideration/reargument, and Respondent’s answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge